FRIEDMAN, Judge,
dissenting.
Because I am unable to discern the proper issue on appeal, I must respectfully dissent.
In his “Petition to Appeal Suspension of Operator’s License,” which Charles R. McCracken (Licensee) filed with the Court of Common Pleas of Beaver County (trial court), Licensee averred:
6. That at no time prior to or at the time of his acceptance into the [Accelerated Rehabilitative Disposition (ARD)] Program was [Licensee] advised that, as a result of his acceptance of the ARD Program, that a license suspension would be imposed as part of a mandatory criminal sentence.
7. That because [Licensee] was not notified that a suspension of his operating privileges would result, his license suspension is invalid and must be revoked....
(R.R. at 6a.) However, during the hearing, Licensee abandoned this argument and challenged his license suspension on the basis that the DL-21C Report1 sent to the Department of Transportation, Bureau of Driver Licensing (DOT) by the Beaver County Clerk of Courts (clerk) should not have been certified to DOT by the clerk because the case here included an ARD non-motor vehicle violation.2 (R.R. at 20a-21a.)
Because these are the only two possible issues before the trial court, presumably it was in reference to one of these arguments that the trial court entered its order, which stated as follows:
AND NOW, this 29th of April, 1994, following Hearing in open Court on [Licensee’s] Appeal from a one year suspension of his driving privileges under Section 6310.4 of the Vehicle Code, by [DOT] by Notice dated March 11, 1994;
It is hereby ORDERED that said Notice of suspension be, and the same hereby is, vacated, and the above captioned case is *703remanded to [DOT], so that it can correct its records consistent with Exhibit A, attached hereto and made a part hereof, which shows that [Licensee’s] alleged December 18, 1993, violation of Section 6308 of the Crimes Code was certified to [DOT] in error.
FURTHER, [DOT] shall forthwith reinstate [Licensee’s] driving privileges.
(R.R. at 35a.) Although the trial court never filed a formal opinion in this matter stating the specific reasoning behind its holding, DOT appealed this order arguing that the trial court erred in concluding that the ARD Program here did not constitute a “preadju-dication program” for the purposes of 18 Pa.C.S. § 6310.4.
Based on my review of the record, I cannot discern how DOT determined that this was the proper issue for appeal to this court. Accordingly, I do not feel we can properly conduct our appellate review and, thus, I would remand this case to the trial court for the submission of a formal opinion.
However, assuming arguendo that the issue presented by DOT in its brief is the correct issue on appeal, as the Majority seemingly believes, then I note that while agreeing -with the result reached by the Majority, I disagree with the reasoning it utilizes in reaching that decision. The Majority bases its determination on Commonwealth v. Allem, 367 Pa.Superior Ct. 173, 532 A.2d 845 (1987), and although this is not incorrect, I believe that it is unnecessary. In order to defeat Licensee’s argument, we need look no further than the rules of criminal procedure,3 which specifically provide for a trial court’s acceptance of a defendant, like Licensee here, into an ARD Program.4 See Pa. R.Crim.P. 160-186.5
Here, based on the rules of criminal procedure, the court of common pleas acted within its authority to accept Licensee into ARD under section 6308 and to suspend Licensee’s operating privilege pursuant to section 6310.4. Therefore, Licensee’s license suspension here would be proper.

. The DL-21C Report is entitled "Report of a Court Ordering the Suspension of Operating Privilege as the Result of a Violation of Chapter 63 of Title 18."


. At the time of the hearing, DOT offered certain certified documents, including the DL-21C Report, into evidence. In response to this offering, Licensee's attorney stated:
Your Honor, we have no objection. However, we do believe that there is a, that they are incorrect in one minor respect which is the essential element of this appeal. And that is the manner in which the block was checked by the Clerk of Courts’ Office when it was sent to Harrisburg....
(R.R. at 14a.) DOT’s attorney responded:
For the record the report in question is found at Exhibit No. 2 of the Commonwealth's record. It’s a report from the Clerk of Courts of Beaver County indicating that at No. 62 Criminal of 1994 Mr. McCracken was, received the disposition of pre-adjudication disposition on February 22nd, 1994 for violation of Section 6308 of the Criminal Code. The violation date is listed as December 18, 1993....
(R.R. at 15a.)


. See Commonwealth v. Sorrell, 500 Pa. 355, 456 A.2d 1326 (1982) (holding that a rule of criminal procedure is preferable and takes preference over certain statutory procedures).


. The Committee Introduction to Accelerated Rehabilitative Disposition found prior to Pa. R.Crim.P. 160-186, states that:
[t]he rules in this Chapter provide the procedural framework for the utilization of Accelerated Rehabilitative Disposition by the judges of the court of common pleas in court cases and in summary cases, and by the minor judiciary in summary cases.


. Further, I note that typically, where a licensee is charged with only a summary offense, such as a violation of section 6308, a district justice tries the case and imposes sentence. Pa.R.Crim.P. 83. In that situation, a district justice would usually be the adjudicator who would admit Licensee into ARD. See Section 6310.4 which provides that "[wjhenever a person ... is admitted to any preadjudication program for a violation of section ... 6308 ..., the court, including a court not of record [i.e., a district justice] if it is exercising jurisdiction pursuant to 42 Pa.C.S. § 1515(a) (relating to jurisdiction and venue), shall order the operating privilege of the person suspended....” 18 Pa.C.S. § 6310.4(a) (emphasis added). However, here, in addition to his summary offense, Licensee was charged with a number of other violations, including misdemeanors and felonies, i.e., offenses within the jurisdiction of the court of common pleas. Because the court of common pleas has concurrent jurisdiction with district justices over summary criminal proceedings, Commonwealth v. Ritter, 268 Pa.Superior Ct. 563, 408 A.2d 1146 (1979), and the misdemeanor and felony offenses are solely within the jurisdiction of that court, all of the charges were brought before the court of common pleas for adjudication. Pa.R.Crim.P. 101 Comment; Commonwealth v. Campana, 452 Pa. 233, 304 A.2d 432 (1973). Thus, purely as a matter of judicial convenience, it was a court of common pleas, not a district justice, that accepted Licensee into ARD. However, this alters nothing with regard to the ARD Program; it remains a preadjudication program for a violation of section 6308 as referred to in section 6310.4.